DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 47 is objected to because of the following informalities:  Lines 15 and 20 recite “the outflow conduit” and should recite --the return conduit--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “an inflow port of the body heat exchanger” line 14 and it is unclear if this is meant to be in addition to “an inflow port of the body heat exchanger” recited in lines 7-8 or is meant to reference the recitation in lines 7-8.  For the purpose of the application of prior art, this limitation has been interpreted as --the inflow port of the body heat exchanger--.
Claim 57 recites “wherein the cassette is initially disposed in a closed configuration and is transitionable to an open configuration before insertion in the cassette receiving area, said cassette having a hinge which locks to hold the cassette in an open configuration.”  It is unclear what the open and closed configurations are.  What is the open configuration?  What is the closed configuration?  There is no frame of reference for these configurations and it is unclear what would read on an open configuration and a closed configuration.  Due to this no prior art has been applied.
Claim 62 recites “a controller” in line 8 and it is unclear if this is meant to reference or be in addition to “a controller” recited in claim 47, line 3 from which claim 62 depends.  For the purpose of the application of prior art, this limitation has been interpreted as --the controller--.
All claims not specifically set forth above are necessarily rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 47, 48, 51, 56, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0050154 A1 to Machold et al. (Machold).
Regarding claim 47, Machold teaches a system (Fig. 9) for use in combination with a) an extracorporeal device (404) having a heater, a cooler ([0133] which states in part “The control unit 404 may be configured like element 50 described above with reference to FIG. 2, or like element 150 with reference to FIGS. 5-8. Consequently, the control unit 404 includes a heater/cooler mechanism (not shown in FIG. 9)”), a cassette receiving area (402), a pumping apparatus (490) and b) a body heat exchanger positional on or in the body of a human or animal subject (in-dwelling catheter 424 which includes a heat exchanger 244 on the distal end), said system comprising a cassette (400/400a) that is insertable into the cassette receiving area and fillable with thermal exchange fluid; a delivery conduit (428/460) that extends from the cassette and is connectable to an inflow port (88) of the body heat exchanger; a return conduit (426/460) that extends from the cassette and is connectable to an outflow port (90) of the body of heat exchanger, and pump tubing (459/492/499) that extends from the cassette (Fig. 10B) and is positionable in the pumping apparatus (Fig. 10B/13A-13B) while the cassette is positioned in the cassette receiving area; whereby, when the delivery conduit is connected to an inflow port of the body heat exchanger, the return conduit is connected to an outflow conduit of the body heat exchanger and the pump tubing is positioned in the pumping apparatus, the pumping apparatus causing thermal exchange fluid to circulate from the cassette, through the delivery conduit, into the inflow port of the body heat exchanger, out of the outflow port of the body heat exchanger, through the return conduit and back into the cassette ([0131-0153]).  While, Machold does not specifically teach a peristaltic pumping apparatus where peristaltic pump tubing is compressible by the peristaltic pumping apparatus, Machold does teach that with some modification, the present system can utilize other types of fluid pumps, such as diaphragm pumps and peristaltic pumps ([0143]).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Machold to include a peristaltic pumping mechanism where fluid is moved along by waves of contractions produced mechanically on flexible tubing.
Regarding claim 48, Machold teaches the system according to claim 47 as well as wherein the cassette comprises a heat exchange bag (440a) attached to a frame (430a).
Regarding claim 51, Machold teaches the system according to claim 48 as well as wherein holes, grooves or other surface features ([0149] which states in part “In addition, the external heat exchanger can be configured to have a V-shaped leading edge 516 that acts as a guide to facilitate placement into the control unit 404.”).
Regarding claim 56, Machold teaches the system according to claim 47 as well as wherein the cassette further comprises a pressure sensor ([0156-0160]).
Regarding claim 58, Machold teaches the system according to claim 48 as well as wherein the bag comprises two sides ([0148] which states in part “adhere the two layers together”), the two sides connected to each other at a plurality of locations (514) between the two sides creating a pathway (504) for receiving a drain tube (512) for draining fluid from the bag ([0147] which states “The flow channel 504 includes a fluid inlet orifice 506 provided with a flow fitting 508, and a fluid outlet orifice 510 provided with an identical flow fitting 512.”).
Regarding claim 59, Machold teaches the system according to claim 47 as well as wherein the entire system is disposable ([0047-0048]), but not that it is specifically labeled for single use.  However, it is asserted that it would have been obvious to one having ordinary skill in the art to label the system for single use as an obvious matter of engineering design choice to enable a user to know the limitations of the disposable system.
Claim(s) 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold view of US 7,927,302 B2 to Arnold et al. (Arnold).
Regarding claim 49, Machold teaches the system according to claim 48, but not wherein a fiction reducing layer is positioned over the heat exchange bag, wherein the friction reducing layer facilitates removal of the heat exchange bag from a space between thermal exchange plates within which the bag is insertable.  Arnold teaches an analogous system to that of Machold including a cassette (60) that is insertable between two thermal plates (182 and 184) where friction is reduced by introducing a layer of pressurized air such that removal of the heat exchanging bag from the space between the thermal plates is facilitated (Col. 10, lines 40-45 which state “Surface tension and friction between the fluid container 62 and heating plates 182 and 184 can make it difficult to dislodge warming cassette 60. Jets of pressurized air through the holes 195 force infusate out of the fluid container 62, thereby breaking the surface tension and reducing the friction, making it easier to extract the warming cassette 60.).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the friction reducing layer of Arnold to break the surface tension and reduce the friction, making it easier to extract the cassette  as taught by Arnold (Col. 10, lines 40-45).
Regarding claim 50, Machold teaches the system of claim 48, but not wherein the bag is lubricated to facilitate its insertion into and removal from said space.  Arnold teaches an analogous system to that of Machold including a cassette (60) that is insertable between two thermal plates (182 and 184) where friction is reduced by lubricating the cassette to facilitate insertion and removal from said space (Col. 10, lines 40-45 which state “Surface tension and friction between the fluid container 62 and heating plates 182 and 184 can make it difficult to dislodge warming cassette 60. Jets of pressurized air through the holes 195 force infusate out of the fluid container 62, thereby breaking the surface tension and reducing the friction, making it easier to extract the warming cassette 60.).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the lubrication of Arnold to break the surface tension and reduce the friction, making it easier to extract the cassette  as taught by Arnold (Col. 10, lines 40-45).
Claim(s) 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of US 2010/0049119 A1 to Norman et al. (Norman) and US 8,366,667 to Chan et al. (Chan).
Regarding claim 52, Machold teaches the system of claim 47, but not wherein the delivery conduit comprises a tube having sufficient length and elasticity to dampen the pressure pulses in the thermal exchange fluid as it flows through the delivery conduit, the tube extending the entire length of the delivery conduit from the cassette to the endovascular heat exchanger.  
Norman teaches a fluid management system (title) including a fluid source (20,22), tubing set (28), loading cassette (30), console (50) and peristaltic pump assemblies (70, [0025-0026]).  The tubing set (28) of Norman additionally comprises a dampening mechanism (32) located distally of the peristaltic pumping action of the pump assemblies ([0028]).  Norman teaches that by providing the dampening mechanism as part of the tubing set, the dampening mechanism is separate and independent from the pump assembly which allows the operator to determine whether or not they would like to employ the smoothing action of the dampening mechanism at the time they select a tubing set ([0027]).  Moreover, Norman teaches, by providing the dampening mechanism as part of the tubing set, the pumping assemblies and/or console are unencumbered by a more complex conventional accumulator or dampening mechanism ([0027]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dampening conduit as taught by Norman for the dampening mechanism as taught by Machold to allow the operator to determine whether or not they would like to employ the smoothing action at the time they select a tubing set and allow the pumping assemblies and/or console to be unencumbered by a more complex conventional accumulator or dampening mechanism as taught by Norman.
However, Norman does not teach wherein the pulse dampening conduit comprises a tube having sufficient length and elasticity to dampen pressure pulses in the thermal exchange fluid as it flows through the delivery conduit.
Chan teaches flow pulsatility dampening devices (80, 90, 100a/100b, 120, 130, 140, 150, 160, 170, 180,190).  Chan teaches a number of alternative dampening devices such as the dampener (140) in Fig. 9.  The dampener (14) includes a coiled section of the delivery line (16) forming a dampening element, that can be integral with, spliced into, or connected to the delivery line (16).  The tubing of the dampening can be a thin walled compliant plastic and can rely on one or both the twisting and untwisting of the coils in response to the pressure pulses and the material being highly compliant such that the wall swells and contracts in response to the pressure pulses.  An alternative dampening (17) shown in Fig. 12 includes a flexible expandable tubing segment (172) that expands or flexes outward in response to pulsations to provide a smoothened, damped flow.  It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to have utilized a dampener as taught by Chan as an obvious substitution of one dampening mechanism for another.
Regarding the limitation that the tube extends the entire length of the delivery conduit from the cassette to the endovascular heat exchanger, this is necessarily so as the entire tubing assembly including the dampener itself is interpreted as the tube.
Regarding claim 53, the combination teaches the system according to claim 52, but not wherein the delivery conduit is at least 80 inches in length.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the delivery conduit as claimed, since such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Additionally, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 54, the combination teaches the system according to claim 52, but not specifically wherein the delivery conduit is between 20 inches and 100 inches in length, has an inner diameter between 0.15 inches and 0.04 inches and a wall thickness between 0.06 inches and 0.25 inches.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the delivery conduit as claimed, since such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Additionally, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of US 2014/0277302 A1 to Weber et al. (Weber).
Regarding claim 55, Machold teaches the system according to claim 47 as well as the cassette comprising a cassette housing (430a) coupled to a vessel (440a), but not a check valve to allow thermal exchange fluid to flow from the vessel into the cassette housing but to prevent thermal exchange fluid from backflowing from the cassette hosing into the vessel.  Weber teaches an analogous fluid circulation mechanism as well as one-way valves to inhibit or prevent backflow ([0090]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a one-way check valve so as to inhibit or prevent backflow as taught by Weber.  
Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of US 2013/0006154 A1 to Lowe (Lowe).
Regarding claim 60, Machold teaches the system according to claim 47, but not wherein the cassette includes machine readable encoded information.  Lowe teaches an analogous system to that of Machold including a control unit (10) that communicates with a connectable element (therapy wrap 20) wherein the connectable element and the control unit are configured to perform a handshake([0071]) wherein one of the control unit or the connectable element includes a circuit for communicating identifying information related to the connectable element ([0072]). Each connectable element of Lowe may have a unique identifier and the control unit can recognize the difference between two connectable elements with the same design and configuration ([0072]).  The unique identifier may include, but is not limited to, a radiofrequency identification (RFID), a bar code, a digital signature, a mechanical or electromechanical signature, a USB dongle, and more ([0074]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included machine readable encoded information to allow for tracking and control of individual connectable elements, check for authorization to use the connectable element, etc. as taught by Lowe ([0078]).  
Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of US 7,867,188 B2 to Frey (Frey).
Regarding claim 61, Machold teaches the system according to claim 47, as well as wherein the controller receives a sensed temperature sensor from at least one temperature sensor and is programmed to take action in response to said sensed temperature ([0124] which states in part “the Working Fluid PID control, that receives input from the Bulk PID control section and from a sensor representing the temperature of the working fluid, and generates a signal that controls the temperature of the TE cooler by varying the power input to the TE cooler.”), but not wherein the cassette comprises the at least one temperature sensor.  Frey teaches an analogous system to that of Machold including a system and disposable (title) where two temperature sensors of any type, one at the inlet side and one at the outlet side of the warmer cartridge (2) allow the temperature to be controlled by either sensor (Col. 2, lines 33-36).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the at least one temperature sensor of Frey so as to allow for the measurement of the fluid temperature at the inlet and outlet of the cassette thus allowing the temperature to be controlled by either sensor as taught by Frey.
Claim(s) 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold and Frey as applied to claim 61 above, and further in view of US 6,818,012 B2 to Ellingboe (Ellingboe).
Regarding claim 62, Machold in view of Frey teaches the system according to claim 61 as well as Frey teaching two temperature sensors of any type, one at the inlet side and one at the outlet side of the warmer cartridge (2) allow the temperature to be controlled by either sensor (Col. 2, lines 33-36).  However, Machold in view of Frey is silent with respect to wherein a controller is programmed to use said sensed temperature signals to calculate the Power at which the body heat exchanger is operating.  Ellingboe teaches an analogous system to that of Machold and Frey as well as wherein a controller is programmed to use said sensed temperature signals to calculate the power at which the body heat exchanger is operating (Col. 12, lines 48-53 which state in part “According to one embodiment of the invention, the applied power may be calculated using a combination of at least two control terms, where the first term is based on the water temperature measured at the inlet of the system, and the second term is based on the water temperature at the outlet.”).
Regarding claim 63, the combination teaches the system according to claim 62 as well as Ellingboe teaching a user interface having one or more displays (152) which may display system operating conditions, settings and alarms (Col. 8, lines 53-60).  While Ellingboe is silent with respect to the calculated power being displayed on the display, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have displayed the calculated power as an obvious matter of engineering design choice as this parameter is important to the adjustment of the temperature of the treatment device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794